Execution Draft

EXHIBIT 10(A)(2)

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made and
entered into as of October 31, 2007 (the “Effective Date”), by and between
Imperial Sugar Company, a Texas corporation (hereafter “Company”) and Robert A.
Peiser (hereafter “Executive”), an individual;

W I T N E S S E T H :

WHEREAS, the Company and the Executive previously entered into that certain
Employment Agreement dated April 11, 2002 and amended as of December 19, 2005;

WHEREAS, the Company and the Executive each desire to amend the terms and
conditions upon which Executive will perform services for the Company;

WHEREAS, Company desires to secure the services of the Executive subject to the
terms and conditions hereafter set forth; and

WHEREAS, the Executive desires to enter into this Agreement upon the terms and
conditions hereafter set forth.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:

1. Definitions.

 

  (a) “Affiliate” means (1) any corporation in which the shares owned or
controlled, directly or indirectly, by the Company represent eighty percent
(80%) or more of the voting power of the issued and outstanding capital stock of
such corporation, (2) any corporation which owns or controls, directly or
indirectly, eighty percent (80%) or more of the voting power of the issued and
outstanding capital stock of the Company, and (3) any corporation in which
eighty percent (80%) or more of the voting power of the issued and outstanding
capital stock is owned or controlled, directly or indirectly, by any corporation
which owns or controls, directly or indirectly, eighty percent (80%) or more of
the voting power of the issued and outstanding capital stock of the Company.

 

  (b) “Affiliated Entity” means any entity which owns or controls, is owned or
controlled by, or is under common ownership or control with, the Company.

 

  (c) “Board” means the Company’s Board of Directors.

 

  (d)

“Cause” means a termination of Executive’s employment directly resulting from
(1) an act of dishonesty on the part of Executive



--------------------------------------------------------------------------------

 

constituting a felony which has a direct and adverse effect on the Company,
(2) a breach by the Executive of any of the provisions of Sections 11, 12, 13 or
14, if such breach has a material adverse effect on the Company, or (3) the
willful, material and repeated nonperformance of Executive’s duties to the
Company (other than by reason of Executive’s illness, incapacity or Disability)
after written notice from the Board of such nonperformance (which notice
specifically identifies the manner and sets forth specific facts, circumstances
and examples in which the Board believes that Executive has not substantially
performed his duties) and his continued willful, material and repeated
nonperformance of such duties for at least thirty (30) days after his receipt of
such notice; and, for purposes of this clause (3), no act or failure to act on
Executive’s part shall be deemed willful unless done, or omitted to be done, by
Executive not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company (assuming the disclosure of the
pertinent facts, any action or omission by Executive after consultation with,
and in accordance with the advice of, legal counsel reasonably acceptable to the
Company shall be deemed to have been taken in good faith and to not be willful
under this Agreement).

 

  (e) A “Change of Control” shall be deemed to have occurred if any of the
following shall have taken place: (1) any “person” (as such term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), other than (A) the Company or
any of its Affiliates or subsidiaries, (B) an employee benefit plan of the
Company or trustee or other fiduciary holding securities under an employee
benefit plan of the Company or person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such employee
benefit plan, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, (D) an entity owned, directly or indirectly, by the
Company’s stockholders in substantially the same proportions as their ownership
of Common Stock or (E) Lehman Brothers Holdings Inc. or any its domestic or
foreign subsidiaries or Affiliates (including, without limitation, Lehman
Brothers Inc.) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934 (the “Exchange Act”)), directly or
indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company’s then outstanding securities;
(2) the Company has sold substantially all of its assets to an unrelated third
party or (3) following the election or removal of directors, a majority of the
Board consists of individuals who were neither members of the Board one (1) year
before such election or removal nor approved in advance by directors
representing at least a majority of the directors then in office who were
directors at the beginning of the one-year period or were similarly approved.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended, or its
successor.

 

2



--------------------------------------------------------------------------------

  (g) “Disability” means a disability (or such other similar term) as that term
is defined in the long-term disability insurance policy then in effect provided
by the Company to the Executive, and the decision regarding whether Executive
has a Disability under this Agreement shall be the same as the determination of
whether Executive is disabled by the carrier providing Executive’s long term
disability insurance.

 

  (h) The “Effective Date of a Change of Control” means the date of occurrence
of the specified event constituting such Change of Control.

 

  (i) “Good Reason” means the occurrence of any of the following events without
Executive’s express written consent:

 

  (1) A reduction in Executive’s then base salary;

 

  (2) Any material breach by the Company or its successor of any provision of
this Agreement;

 

  (3) A relocation of more than fifty (50) miles of either Executive’s or the
Company’s principal office from the location of such office;

 

  (4) The Company or its successor fails to continue in effect any life
insurance plan, health-and-accident plan, 401(k) plan, employee stock ownership
plan, disability plan or executive incentive compensation plan in which
Executive was participating (or plans providing Executive with substantially
equal and similar benefits), or the taking of any action by the Company or its
successor which would adversely affect Executive’s participation in or
materially reduce his benefits under any such plan, or deprive him of any
material fringe benefit enjoyed by him; or

 

  (5) A substantial and adverse change in the Executive’s duties, control,
authority, status or position, including reporting line as specified in
Section 2, or the assignment to the Executive of any duties or responsibilities
which are materially inconsistent with such status or position, or a material
reduction in the duties and responsibilities previously exercised by the
Executive, or a loss of title, loss of office, loss of significant authority,
power or control, or any removal of Executive from, or any failure to reappoint
or reelect him to, such positions, except in connection with the termination of
his employment for Cause, Disability or death.

 

  (j) “Involuntary Termination of Employment” means a termination of Executive’s
employment by the Company without Cause or by the Executive for Good Reason. For
the avoidance of doubt, Involuntary Termination of Employment shall not include
termination of Executive’s employment by reason of death or Disability.

 

3



--------------------------------------------------------------------------------

  (k) “Protected Period” means the period (1) commencing on the earlier of
(A) ninety (90) days prior to the Effective Date of a Change of Control or
(B) the execution by all parties of a definitive agreement the closing pursuant
to which would constitute a Change in Control, and (2) ending (A) if the period
commenced under paragraph (1)(A) above, eighteen (18) months after the Effective
Date of a Change of Control, or (B) if the period commenced under paragraph
(1i)(B) above, the earlier of (i) eighteen (18) months after the Effective Date
of a Change of Control, or (ii) the cessation of the Company’s active efforts to
consummate the transaction contemplated by such agreement.

 

  (l) “Similar Business to Company” means any business or other enterprise that
is competitive with the then current or planned businesses, products, services
or operations of the Company or any of its Affiliated Entities at the time of
termination of Executive’s employment. The parties acknowledge that the Company
currently is a processor and marketer of refined sugar and produces selected
specialty sugar products. For purposes of this paragraph, “planned” shall mean
that the Company has taken substantial efforts and expended funds to develop
such business, product operation or service and Executive has been involved in
such efforts.

2. Employment.

 

  (a) Executive’s initial term of employment with the Company under this
Agreement shall be for the period beginning on the Effective Date and ending on
January 29, 2008 (the “Initial Term of Employment”). Executive’s final term of
employment with the Company under this Agreement shall be for the period
beginning on the day following the cessation of the Initial Term of Employment
and ending on January 31, 2009 (the “Final Term of Employment,” together with
the Initial Term of employment, the “Term of Employment”). The Term of
Employment shall be extendable by the mutual agreement of the parties. The
period from the Effective Date through the date of Executive’s termination of
employment for whatever reason shall be referred to herein as the “Employment
Period.”

 

  (b) During the Initial Term of Employment, the Company shall employ Executive
as President and Chief Executive Officer and, subject to the provisions hereof,
Executive agrees to continue to serve as a director of the Company. At the end
of the Initial Term of Employment, Executive shall resign as a director of the
Company.

 

  (c) During the Final Term of Employment, the Company shall employ Executive as
Vice Chairman of the Company.

 

  (d)

During the Employment Period, Executive’s principal place of employment shall be
at the corporate offices of the Company in Sugar

 

4



--------------------------------------------------------------------------------

 

Land, Texas. Executive’s principal place of employment shall not be moved more
than 50 miles without his consent, although Executive understands and agrees
that he may be required to travel from time to time for business purposes.

3. Compensation.

 

  (a) During Initial Term of Employment, the Company shall pay or cause to be
paid to Executive an annual base salary for his services under this Agreement of
not less than $655,000, payable in installments in accordance with the Company’s
normal payroll procedures for its executives.

 

  (b) During the Final Term of Employment, the Company shall pay or cause to be
paid to Executive an annual base salary for his services under this Agreement of
not less than $262,000, payable in installments in accordance with the Company’s
normal payroll procedures for its executives.

 

  (c) During the Employment Period, the Executive’s base salary shall be subject
to at least annual review and may be increased (but not decreased without his
consent), depending upon the performance of the Company and Executive and the
approval by the Executive Compensation Committee of the Board of the Company
(hereafter “Committee”). Executive shall participate in the Company’s annual
bonus program as described in Section 5(g) hereof and will be granted annual
opportunities thereunder on a basis that is substantially comparable, in terms
of amount and opportunity, to similar executives of the Company.

4. Duties and Responsibilities of Executive.

 

  (a) During the Initial Term of Employment, Executive shall devote his services
to the business of the Company on a full time basis and shall perform the duties
and responsibilities assigned to him by the Board to the best of his ability and
with reasonable diligence. During the Initial Term of Employment, the Executive
shall report solely to the Board.

 

  (b) During the Final Term of Employment, Executive shall devote at least 40%
of the amount of time typically spent by him on a weekly basis during the
Initial Term of Employment to the business of the Company and shall perform the
duties and responsibilities assigned to him by the Company’s Chief Executive
Officer. During the Final Term of Employment, the Executive shall report solely
to the Chief Executive Officer.

 

  (c) During the Employment Period, in determining Executive’s duties and
responsibilities, the Company’s Board and Chief Executive Officer shall act in
good faith and shall not assign duties and responsibilities to Executive that
are not appropriate or customary with respect to the position of Executive
hereunder.

 

5



--------------------------------------------------------------------------------

  (d) Nothing in this Section 4 shall be construed as preventing Executive from
engaging in reasonable volunteer services for charitable, educational or civic
organizations, or from investing his assets or time in such form or manner as,
during the Initial Term, will not require a material amount of his services in
the operations of the companies or businesses in which such investments are
made, or, during the Final Term will not interfere with his obligations
hereunder. Further, nothing in this Section 4, shall prohibit (1) Executive from
serving on the board of directors or advisory boards of for-profit corporations
or other entities that do not conflict or compete with the Company, or
(2) Executive’s service on the advisory board of and ownership of a limited
partnership interest in a private investment firm known as Wind Point Partners,
as well as his ownership of stock of, limited partnership interest in, or
interests in limited liability companies substantially equivalent to limited
partnership interests in Wind Point Partners sponsored investment funds or
companies.

5. Benefits. Subject to the terms and conditions of this Agreement, during the
Employment Period, Executive shall be entitled to the following:

 

  (a) Reimbursement of Expenses. The Company shall pay or reimburse Executive
for all reasonable travel, entertainment and other reasonable expenses paid or
incurred by Executive in performing his duties hereunder. The Company shall also
provide Executive with suitable office space, including secretarial and staff
support. Nothing contained herein shall limit Executive’s use of such office
space during the Final Term, to particular days or times. Executive shall
receive an automobile expense and operating allowance of $1,000 per month.

 

  (b) Other Benefits. Executive shall be entitled to participate and shall be
included in any pension, profit-sharing, stock option, deferred compensation,
prerequisites or similar plan or program of the Company to the extent that he is
eligible under the provisions thereof. Executive shall also be entitled to
participate in any group insurance, hospitalization, medical, health and
accident, disability or similar plan or program of the Company to the extent
that he is eligible under the provisions thereof. The Company warrants that
Executive shall be eligible to participate in such plans and programs during the
Final Term on substantially the same terms and conditions as he participates
during the Initial Term.

 

  (c) Paid Vacation. Executive shall be entitled to not less than four weeks of
paid vacation per year. The number of days of paid vacation may be increased by
the Board at any time during the Employment Period.

 

6



--------------------------------------------------------------------------------

  (d) Annual Physical. Each year the Company shall pay for a complete physical
examination of Executive by a physician selected by Executive with the approval
of the Company not to be unreasonably withheld.

 

  (e) Restricted Stock Grant. On May 16, 2007, the Board granted the Executive
22,000 shares of restricted stock pursuant to the Company’s Long Term Incentive
Plan (the “2007 Restricted Stock”), vesting 40% on the second anniversary of the
grant date and 60% on the fourth anniversary of the grant date. As of the
Effective Date, the Board shall amend the terms of the 2007 Restricted Stock
such that it vests: (i) 50% on the date the Executive steps down as Chief
Executive Officer of the Company (but in no event later than March 31, 2008);
(ii) 50% on the last day of Executive’s employment with the Company, or earlier
if by mutual agreement, but in no event later than March 31, 2009); (iii) 100%
upon a Change in Control; and (iv) 100% upon Executive’s Involuntary Termination
of Employment.

 

  (f) Acceleration of Restricted Stock and Stock Options. To the extent any
restricted stock awards or stock options granted to the Executive prior to the
Effective Date are not fully vested as of the Effective Date, the Board shall
take all necessary and appropriate actions to modify the terms of all grants of
restricted stock to Executive (other than the 2007 Restricted Stock) and all
stock options granted to Executive to provide that that if Executive has been
continuously employed by the Company from the Effective Date through January 31,
2009, then any such restricted stock that would have become vested during the
sixty (60) day period following his Termination Date shall instead become vested
on his Termination Date.

 

  (g) Bonus. From and after the Effective Date, Executive’s annual bonus
(“Annual Bonus”) pursuant to the Company’s annual bonus incentive plan shall
have the target payment set at 100% of base salary (the “Target Payment”) with
performance criteria to be established by the Executive Compensation Committee
of the Board and mutually agreed to by the Executive. With respect to fiscal
year 2008, the Target Payment shall reflect four months of base salary at the
rate set forth in Section 2(b) hereof (or such longer period in the event that
the Initial Term is extended) and eight months of base salary at the rate set
forth in Section 2(c) hereof (or such shorter period in the event that the
Initial Term is extended).

 

  (h) Attorneys Fees. Upon submission of proper invoices therefore, Executive
shall be reimbursed for attorney fees up to a maximum of $10,000 in negotiating
and documenting this Agreement and any amendments hereto made for the purposes
of complying with section 409A of the Internal Revenue Code.

 

7



--------------------------------------------------------------------------------

6. Minimum Rights and Payments upon Termination of Employment. The Executive’s
right to compensation and benefits for periods after the date on which his
employment with the Company terminates for whatever reason (the “Termination
Date”) shall be determined in accordance with this Section 6. Executive shall be
entitled to the following payments, in addition to any payments or benefits to
which the Executive is entitled under the terms of any employee benefit,
compensation or stock plan or under any other provision hereunder:

 

  (a) His unpaid salary for the full month in which his Termination Date
occurred; provided, however, if Executive is terminated for Cause, he shall only
be entitled to receive his accrued but unpaid salary through his Termination
Date; and

 

  (b) His accrued but unpaid vacation pay for the period ending on his
Termination Date, and

 

  (c) His earned but unpaid bonus payments.

Such salary and accrued vacation shall be paid to Executive within five
(5) business days following the Termination Date.

Any payments due Executive pursuant to Sections 7 or 8 and not timely paid by
the Company as provided herein and therein shall bear interest from the due date
until the date paid at 12 % per annum.

7. Additional Rights and Payments upon Termination of Employment. The Executive
shall have the following additional rights to compensation and benefits in
accordance with this Section 7:

 

  (a) Termination During the Initial Term.

 

  (1) In the event of Executive’s Involuntary Termination of Employment during
the Initial Term, then, upon the Executive’s execution of the General Release
described below, the Company shall pay to Executive as additional pay
(“Additional Pay”), in a lump sum the product of two (2) and Executive’s annual
base salary in effect immediately prior to his Termination Date.

 

  (2) Pursuant to the “General Release” Executive shall agree to release and
waive any claims that he may have against the Company for (A) unlawful
discrimination (including, without limitation, age discrimination) and
(B) termination pay under any severance pay plan or program maintained by the
Company that covers Executive; provided, however, such release shall not release
any claims by Executive for payments due under this Agreement, without
Executive’s express written consent.

 

8



--------------------------------------------------------------------------------

  (b) Termination During the Final Term. In the event of Executive’s Involuntary
Termination of Employment during the Final Term, then, upon the Executive’s
execution of the General Release, the Company shall pay or provide (as
applicable) to Executive as additional pay and benefits (“Final Pay”):
(A) Executive’s base salary through the end of the Final Term of Employment;
(B) to the extent not already paid, Executive’s target Annual Bonus for fiscal
year 2008; and (C) continued medical coverage of the Executive and his eligible
dependents through the end of the Final Term of Employment. The Company shall
pay the Final Pay described in (A) and (B) to Executive in a cash lump sum.

8. Change of Control Benefit.

 

  (a) If there is a Change in Control during the Initial Term of Employment
then, in addition to any other benefits payable under this Agreement relating to
Executive’s employment that may exist from time to time, (including, but not
limited to the compensation payable under the foregoing provisions of
Section 7(a), or any other compensation payable by the Company to Executive,
whether salary, bonus or otherwise), and not in lieu thereof, in the event
Executive experiences an Involuntary Termination of Employment during the
Protected Period, Executive shall, upon execution of a General Release, be
entitled to receive, within thirty (30) days after the later of the Executive’s
Involuntary Termination of Employment and the effectuation of the Change in
Control, a lump sum payment (the “Change of Control Benefit”) equal to the
lesser of (1) twelve (12) months of Executive’s then current base salary amount
as set forth in Section 2(b) hereto or (2) the maximum amount that Executive
could receive pursuant to such Change of Control without becoming subject to the
excise tax imposed by Section 4999 of the Code.

 

  (b) If there is a Change of Control during the Final Term of Employment while
Executive remains employed hereunder then, in addition to any other benefits
payable under this Agreement relating to Executive’s employment that may exist
from time to time, (including, but not limited to the compensation payable under
the foregoing provisions of Section 7(b), or any other compensation payable by
the Company to Executive, whether salary, bonus or otherwise), and not in lieu
thereof, Executive shall, upon execution of the General Release,, be entitled to
receive, within thirty (30) days of the effectuation of the Change in Control, a
lump sum payment (the “Single Trigger Change of Control Benefit”) equal to the
lesser of (1) one and one half times his annual base salary as set forth in
Section 3(b) hereto and (2) the maximum amount that Executive could receive
pursuant to such Change of Control without becoming subject to the excise tax
imposed by Section 4999 of the Code.

 

  (c)

Executive shall not be entitled to receive any payments under this Section 8
with respect to more than one Change of Control and shall not be

 

9



--------------------------------------------------------------------------------

 

entitled to receive any payments under Section 8(a) if he has an Involuntary
Termination of Employment other than during the Protected Period or has a
termination of employment at any time for any other reason.

 

  (d) In the event Executive dies subsequent to Executive’s entitlement to
benefits under this Section 8 but prior to the payment of such benefits, such
benefits payable to Executive shall be paid to Executive’s estate.

 

  (e) Notwithstanding anything contained in this Agreement to the contrary, it
is the intention of the parties hereto that payment of the Change in Control
Benefit shall be made in a manner that does not cause the payment to become
subject to Section 409A of the Code, or any successor provision thereto.

 

  (f) Subject to Executive’s earlier termination of employment with the Company,
this Section 8 shall remain in effect through the end of the Final Term of
Employment. Notwithstanding anything contained in this Agreement to the
contrary, if this Section 8 is in effect as of (A) the date that the Company or
an Affiliate publicly announces its intention to enter into a transaction that,
if consummated, would result in a Change in Control, (B) the date that the
Company or an Affiliate enters into a written understanding relating to a
transaction that, if consummated, would result in a Change in Control, whether
or not such written understanding is binding, or (C) the date the Company enters
into discussions with any party pursuant to a written confidentiality and/or
standstill agreement relating to a transaction that, if consummated, would
result in a Change in Control, or if this Section 8 becomes effective after a
date described in clauses (A), (B) or (C) above and, as of the date this
Section 8 becomes effective, the Company has not ceased active efforts to
consummate such a transaction, this subsection shall automatically be renewed
for an additional term. Such additional term shall end on the earlier of
(i) eighteen (18) months following the Effective Date of such Change of Control
or (ii) the cessation of the Company’s active efforts to consummate the
transaction described in clauses (A), (B) or (C) above as applicable, but in no
event earlier than the date such term would have ended had there been no such
automatic renewal. This provision shall survive the termination of the
Agreement.

9. Notice of Termination. Any termination by the Company or the Executive shall
be communicated by Notice of Termination to the other party hereto. For purposes
of this Agreement, the term “Notice of Termination” means a written notice which
indicates the specific termination provision of this Agreement relied upon and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.

 

10



--------------------------------------------------------------------------------

10. No Mitigation Required. Executive shall not be required to mitigate the
amount of any payment provided for under this Agreement by seeking other
employment or in any other manner.

11. Conflicts of Interest. In keeping with his fiduciary duties to Company,
Executive hereby agrees that he shall not become involved in a conflict of
interest, or upon discovery thereof, allow such a conflict to continue at any
time during the Employment Period. Moreover, Executive agrees that he shall
immediately disclose to the Board any known facts that might involve a conflict
of interest of which the Board is not aware.

Executive and Company recognize and acknowledge that it is not possible to
provide an exhaustive list of actions or interests that may constitute a
conflict of interest. Moreover, Company and Executive recognize there are many
borderline situations. In some instances, full disclosure of facts by the
Executive to the Board may be all that is necessary to enable Company to protect
its interests. In others, if no improper motivation appears to exist and
Company’s interests have not demonstrably suffered, prompt elimination of the
outside interest may suffice. The Board reserves the right to take such action
that does not otherwise violate this Agreement which it determines in its good
faith judgment will resolve the conflict of interest.

Executive hereby agrees that any interest in, connection with, or benefit from
any outside activities, particularly commercial activities, which interest might
adversely affect the Company or any of its Affiliated Entities, involves a
possible conflict of interest. Circumstances in which a conflict of interest on
the part of Executive would or might arise, and which should be reported
immediately to the Board, include, but are not limited to, any of the following:

 

  (a) Ownership of more than a de minimis interest in any lender, supplier,
contractor, customer or other entity with which Company or any of its Affiliated
Entities does business;

 

  (b) Intentional misuse of information, property or facilities to which
Executive has access in a manner which is demonstrably injurious to the
interests of Company or any of its Affiliated Entities, including its business,
reputation or goodwill; or

 

  (c) Materially trading in products or services connected with products or
services designed or marketed by or for the Company or any of its Affiliated
Entities.

12. Confidential Information.

 

  (a)

Confidential Information Defined. Executive hereby acknowledges that in his
senior management position, he will create, acquire and have access to
confidential information and trade secrets pertaining to the business of Company
(hereafter “Confidential Information” as defined below). Executive hereby
acknowledges that such Confidential Information is unique and valuable to
Company’s business and that Company could suffer irreparable injury if
Confidential Information was divulged to the public or to persons or entities in
competition with Company. Therefore,

 

11



--------------------------------------------------------------------------------

 

Executive hereby covenants and agrees to keep in strict secrecy and confidence,
both during and after the Employment Period, any Confidential Information.
Executive specifically agrees that he will not at any time disclose to others,
use, copy or permit to be copied, except in pursuance of his duties on behalf of
Company or with the prior consent of Company, Confidential Information relating
to the Company or any of its Affiliated Entities.

 

  (b) For purposes of this Agreement, “Confidential Information” shall mean and
include, without limitation, information related to the business affairs,
property, methods of operation, future plans, financial information, customer or
client information, or other data which relates to the business or operations of
Company or any of its Affiliated Entities, and other information obtained by
Executive during the Employment Period which concerns the affairs of Company or
any of its Affiliated Entities and which Company has requested be held in
confidence or could reasonably be expected to desire be held in confidence, or
the disclosure of which would likely be materially embarrassing, detrimental or
disadvantageous to the Company or any of its Affiliated Entities, or its and
their directors, officers, employees or shareholders. Confidential Information,
however, shall not include:

 

  (1) Information that is at the time of receipt by Executive in the public
domain or is otherwise generally known in the industry or subsequently enters
the public domain or becomes generally known in the industry through no fault of
Executive; or

 

  (2) Information that at any time is received in good faith by Executive from a
third party who was lawfully in possession of the same and had the right to
disclose the same.

 

  (c) Required Disclosure. In the event that Executive is required by law to
disclose any Confidential Information, Executive agrees that he will provide
prompt notice of such potential disclosure to Company so that an appropriate
protective order may be sought and/or a waiver of compliance with the provisions
of this Agreement may be granted. In the event that (1) the Company does not
seek protection of the information or such protection is not obtained by the
Company, (2) the Company waives its right to demand Executive’s compliance with
this Section 12, or (3) a court or government agency orders Executive to comply
with providing information, Executive will not be in violation of this
Section 12 by providing the information sought, however, Executive will seek to
obtain assurances from the party to which the information is disclosed that it
will be kept confidential. The Company agrees to reimburse Executive for any
expenses, including attorney’s fees and court costs, expended by Executive in
furtherance of his obligation under this Section 12.

 

12



--------------------------------------------------------------------------------

  (d) Delivery of Documents. Executive further agrees to deliver to Company at
the termination of his employment, all correspondence, memoranda, notes,
records, drawings, plans, customer lists or other documents, and all copies
thereof made, composed or received by Executive, solely or jointly with others,
and which are in Executive’s possession, custody or control at such date and
which relate in any manner to the past, present or anticipated business of
Company or any of its Affiliated Entities.

 

  (e) Remedies. In the event of a breach or threatened breach of any of the
provisions of this Section 12, Company shall be entitled to an injunction
ordering the return of all such documents, and any and all copies thereof, and
restraining Executive from using or disclosing, for his benefit or the benefit
of others, in whole or in part, any Confidential Information, including, but not
limited to, the Confidential Information which such documents contain,
constitute or embody. Executive further agrees that any breach or threatened
breach of any of the provisions of this Section 12 could cause irreparable
injury to Company, for which it would have no adequate remedy at law. Nothing
herein shall be construed as prohibiting Company from pursuing any other
remedies available to it for any such breach or threatened breach, including the
recovery of damages.

13. Agreement Not to Compete. Executive hereby recognizes and acknowledges that:
(a) in his executive capacity with Company he will be given knowledge of, and
access to, the Confidential Information (as described in Section 12); (b) in the
event that Executive was to enter into competition with Company, Executive’s
knowledge of such Confidential Information would be of invaluable benefit to a
competitor of Company, and could cause irreparable harm to Company’s business
interests; and (c) Executive’s consent and agreement to enter into the
non-competition provisions and covenants set forth herein is an integral
condition of this Agreement, without which Company would not have agreed to
provide Confidential Information to Executive nor to his compensation, benefits,
and other terms of this Agreement. Accordingly, in consideration for his
employment, compensation, benefits, access to and entrustment of Confidential
Information, and the goodwill, training and experience provided to Executive
during his Employment Period, Executive hereby covenants, consents and agrees
that during the Employment Period, and for a period of one (1) year after his
employment is terminated for any reason except an Involuntary Termination of
Employment, Executive shall not, directly or indirectly, acting alone or in
conjunction with others, for his own account or for the account of others,
including, without limitation, as an officer, director, stockholder, owner,
partner, joint venturer, employee, promoter, consultant, agent, representative,
or otherwise:

 

  (a) Solicit, canvass, or accept any fees or business from any customer of
Company for himself if he is engaged in a Similar Business to Company or any
other person or entity engaged in a Similar Business to Company;

 

  (b) Engage or participate in any Similar Business to Company within the entire
continental United States (referred to herein as the “Restricted Area”);

 

13



--------------------------------------------------------------------------------

  (c) Request or advise any service provider, supplier, or customer to reduce or
cancel any business that it may transact with Company or any of its Affiliated
Entities;

 

  (d) Solicit, induce, or otherwise attempt to influence any employee of the
Company or any of its Affiliated Entities, to terminate his or her relationship
with the Company or any of its Affiliated Entities except any administrative
staff employee who is hired by the Company at or about the same time as
Executive begins his employment with the Company and who previously worked for
or with Executive at another business; or

 

  (e) Make any statement or perform any act intended to advance an interest of
an existing or prospective competitor of the Company or any of its Affiliated
Entities in any way that demonstrably injures the reputation, goodwill or any
other business interest of Company or any of its Affiliated Entities.

For purposes of clarity and not limitation, the non-compete and other provisions
of this Section 15 shall not apply to Executive in the event of Executive’s
Involuntary Termination of Employment.

Executive hereby agrees that the limitations set forth in this Section 15 on his
rights to compete with Company after his termination of employment are
reasonable and necessary for the protection of Company. In this regard,
Executive specifically agrees that such limitations as to the period of time,
geographic area and types and scopes of restriction on his activities, as
specified above, are reasonable and necessary to protect the goodwill and other
business interests of Company. However, should the time period, the geographic
area or any other non-competition provision set forth herein be deemed invalid
or unenforceable in any respect, then Executive acknowledges and agrees that, as
set forth in Section 20 hereof; reformation may be made with respect to such
time period, geographic area or other non-competition provision in order to
protect Company’s reasonable business interests to the maximum permissible
extent.

14. Remedies. In the event of any pending, threatened or actual breach of any of
the covenants or provisions of Section 11, 12 or 13, it is understood and agreed
by Executive that the remedy at law for a breach of any of the covenants or
provisions of these Sections may be inadequate and, therefore, Company shall be
entitled to a restraining order or injunctive relief from any court of competent
jurisdiction, in addition to any other remedies at law and in equity. Should a
court of competent jurisdiction or an arbitrator (pursuant to Section 24)
declare any provision of Section 11, 12 or 13 to be unenforceable due to an
unreasonable restriction of duration or geographical are, or for any other
reason, such court or arbitrator is hereby granted the consent of each of the
Executive and Company to reform such provision and/or to grant the Company any
relief, at law or in equity, reasonably necessary to protect the reasonable
business interests of Company or any of its Affiliated Entities. Executive
hereby acknowledges and agrees that all of the covenants and other provisions of
Sections 11, 12 or 13 are reasonable and necessary for the protection of the
Company’s reasonable business interests. Executive hereby agrees that if the
Company prevails in any action, suit or proceeding with respect to any matter
arising out of or in connection with Section 11, 12 or 13, Company shall be
entitled to all equitable and legal remedies, including, but not limited to,
injunctive relief and compensatory damages.

 

14



--------------------------------------------------------------------------------

15. Defense of Claims. Executive agrees that during the Employment Period and
for a period of one (1) year after his Termination Date, upon reasonable request
from the Company, he will cooperate with the Company and its Affiliated Entities
in the defense of any claims or actions that may be made by or against the
Company or any of its Affiliated Entities that affect his prior areas of
responsibility, except if Executive’s reasonable interests are adverse to the
Company (or Affiliated Entity) in such claim or action as determined by
Executive or his counsel. To the extent travel is required to comply with the
requirements of this Section 15, the Company shall, to the extent possible,
provide Executive with notice at least ten (10) days prior to the date on which
such travel would be required. Executive shall receive a consulting fee of the
greater of $250 per hour or $1500 per day for all time related to his compliance
with this Section 15, including without limitation preparation, consulting and
travel time. The Company agrees to promptly pay or reimburse Executive upon
demand for all of his reasonable travel and other direct expenses incurred, or
to be reasonably incurred, to comply with his obligations under this Section 15.

16. Determinations by the Committee. Any question regarding salary, bonus and
other compensation payable to Executive pursuant to this Agreement shall be
determined in good faith by the Committee.

17. Withholdings: Right of Offset. Except to the extent that such action would
cause a violation of section 409A of the Internal Revenue Code, the Company may
withhold and deduct from any benefits and payments made or to be made pursuant
to this Agreement (a) all federal, state, local and other taxes as may be
required pursuant to any law or governmental regulation or ruling, (b) all other
normal employee deductions made with respect to Company’s employees generally,
and (c) any advances made to Executive and owed to Company.

18. Nonalienation. The right to receive payments under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by Executive, his dependents or beneficiaries,
or to any other person who is or may become entitled to receive such payments
hereunder. The right to receive payments hereunder shall not be subject to or
liable for the debts, contracts, liabilities, engagements or torts of any person
who is or may become entitled to receive such payments, nor may the same be
subject to attachment or seizure by any creditor of such person under any
circumstances, and any such attempted attachment or seizure shall be void and of
no force and effect.

19. Incompetent or Minor Payees. Should the Board determine that any person to
whom any payment is payable under this Agreement has been determined to be
legally incompetent or is a minor, any payment due hereunder may,
notwithstanding any other provision of this Agreement to the contrary, be made
in any one or more of the following ways: (a) directly to such minor or person;
(b) to the legal guardian or other duly appointed personal representative of the
person or estate of such minor or person; or (c) to such adult or adults as
have, in the good faith knowledge of the Board, assumed custody and support of
such minor or person; and any payment so made shall constitute full and complete
discharge of any liability under this Agreement in respect to the amount paid.

 

15



--------------------------------------------------------------------------------

20. Indemnification. The Company shall, to the fullest extent permitted by law,
indemnify and hold harmless the Executive from and against any and all liability
arising from his service as an employee, officer or director of the Company and
its Affiliates. To the fullest extent permitted by law, the Company shall retain
counsel to defend Executive or shall advance legal fees and expenses to
Executive for counsel selected by Executive in connection with any litigation or
proceeding related to service as an employee, officer and director of the
Company or any of its Affiliates. This Section 20 shall not limit in any way the
rights of Executive to any other indemnification from the Company, as a matter
of law, contract or otherwise.

21. Severability. It is the desire of the parties hereto that this Agreement be
enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction or
arbitrator (pursuant to Section 24), the parties hereby agree and consent that
such provision shall be reformed to create a valid and enforceable provision to
the maximum extent permitted by law; provided, however, if such provision cannot
be reformed, it shall be deemed ineffective and deleted herefrom without
affecting any other provision of this Agreement.

22. Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits referred to in this Agreement
are, by such reference, incorporated herein and made a part hereof for all
purposes. The words “herein,” “hereof,” “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement and not to any particular
provision hereof.

23. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.

24. Arbitration.

 

  (a) Arbitrable Matters. If any dispute or controversy arises between Executive
and the Company as to their respective rights or obligations under this
Agreement, then either party may submit the dispute or controversy to
arbitration under the then-current National Employment Dispute Resolution Rules
of the American Arbitration Association (“AAA”) (the “Rules”); provided,
however, the Company shall retain its rights to seek a restraining order or
injunctive relief pursuant to Section 14. Any arbitration hereunder shall be
conducted before a panel of three arbitrators unless the parties mutually agree
to a single arbitrator. The site for any arbitration hereunder shall be either
Harris County or Fort Bend County, Texas, unless otherwise mutually agreed by
the parties.

 

  (b)

Submission to Arbitration. The party submitting any matter to arbitration shall
do so in accordance with the Rules. Notice to the other party shall state the
question or questions to be submitted for decision or award by arbitration.
Notwithstanding any provision in this Section 24, Executive shall be entitled to
seek specific performance of the Executive’s right to be

 

16



--------------------------------------------------------------------------------

 

paid during the pendency of any dispute or controversy arising under this
Agreement. In order to prevent irreparable harm, the arbitrator may grant
temporary or permanent injunctive or other equitable relief for the protection
of property rights.

 

  (c) Arbitration Procedures. The arbitrator shall set the date, time and place
for each hearing, and shall give the parties advance written notice in
accordance with the Rules. Any party may be represented by counsel or other
authorized representative at any hearing. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1 et. seq. (or its successor). The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of Texas to the claims asserted to the extent that the
arbitrator determines that federal law is not controlling.

 

  (d) Compliance with Award.

 

  (1) Any award of an arbitrator shall be final and binding upon the parties to
such arbitration, and each party shall immediately make such changes in its
conduct or provide such monetary payment or other relief as such award requires.
The parties agree that the award of the arbitrator shall be final and binding
and shall be subject only to the judicial review permitted by the Federal
Arbitration Act.

 

  (2) The parties hereto agree that the arbitration award may be entered with
any court having jurisdiction and the award may then be enforced as between the
parties, without further evidentiary proceedings, the same as if entered by the
court at the conclusion of a judicial proceeding in which no appeal was taken.
The Company and the Executive hereby agree that a judgment upon any award
rendered by an arbitrator may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

  (e) Costs and Expenses. Each party shall pay any monetary amount required by
the arbitrator’s award, and the fees, costs and expenses for its own counsel,
witnesses and exhibits, unless otherwise determined by the arbitrator in the
award. The compensation and costs and expenses assessed by the arbitrator and
the AAA for the hearing process shall be paid by the Company, unless otherwise
determined by the arbitrator in the award such as, for example, if the
arbitrator determines that Executive’s claim was frivolous or not brought in
good faith. If court proceedings to stay litigation or compel arbitration are
necessary, the party who unsuccessfully opposes such proceedings shall pay all
associated costs, expenses, and attorney’s fees which are reasonably incurred by
the other party as determined by the arbitrator.

 

17



--------------------------------------------------------------------------------

25. Entire Agreement and Amendment. This Agreement contains the entire agreement
of the parties with respect to Executive’s employment and the other matters
covered herein; moreover, this Agreement supersedes all prior and
contemporaneous agreements and understandings, oral or written, between the
parties hereto concerning the subject matter hereof. This Agreement may be
amended, waived or terminated only by a written instrument executed by both
parties hereto.

26. Survival of Certain Provisions. Wherever appropriate to the intention of the
parties hereto, the respective rights and obligations of said parties,
including, but not limited to, the rights and obligations set forth in Sections
5 through 17, 19 and 24 hereof, shall survive any termination or expiration of
this Agreement.

27. Waiver of Breach. No waiver by either party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.

28. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its Affiliated Entities, and its and their
successors, and upon any person or entity acquiring, whether by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
business and/or assets of Company, but otherwise this Agreement shall not be for
the benefit of any third parties. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place; provided, however, no such assumption shall relieve the Company
of its obligations hereunder.

This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representative, executors, administrators, successors, heirs,
distributees, devisees and legatees or other Beneficiary. In the event of the
death of Executive while any amount would still be payable hereunder if such
death had not occurred, all such amounts, unless otherwise specifically provided
herein, shall be paid in accordance with the terms of this Agreement to
Executive’s Beneficiary. “Beneficiary”, for this purpose, shall mean the person
or persons designated by Executive in writing to receive any benefits payable to
Executive hereunder in the event of his death or, if no such person is so
designated, Executive’s surviving spouse if any, or, if not, then Executive’s
estate. No Beneficiary designation shall be effective unless it is in writing
and received by the Company prior to the date of Executive’s death.

29. Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person or sent
by facsimile transmission, (b) on the first business day after it is sent by air
express overnight courier service, or (c) on the third business day following
deposit in the United States mail, registered or certified mail, return receipt
requested, postage prepaid and addressed, to the following address, as
applicable:

If to Company, addressed to:

Imperial Sugar Company

P.O. Box 9

Sugar Land, Texas 77487-0009

Attention: Chairman of the Board

 

18



--------------------------------------------------------------------------------

If to Executive, addressed to the address set forth below his name on the
execution page hereof;

or to such other address as either party may have furnished to the other party
in writing in accordance with this Section 29.

30. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both parties.

31. Executive Acknowledgment. Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read the Agreement, and (c) he understands
its terms and conditions. Executive represents that he is free to enter into
this Agreement including, without limitation, that he is not subject to any
other contract of employment or covenant not to compete that would conflict with
his duties under this Agreement.

32. Timing of Payments. A payment scheduled to be made under this Agreement as a
result of Executive’s termination of employment will be paid or commence as soon
as practicable after Executive signs and returns the General Release described
above. Unless forfeited by Executive, such payment will be made or commence
during the same calendar year as Executive’s termination, or (if later) by the
15th day of the third calendar month following executive’s termination of
employment. In no event, however, will Executive be permitted to designate the
calendar year of the payment.

[Signature Page Follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his hand and Company has caused
this Agreement to be executed in its name and on its behalf by its duly
authorized officer, to be effective as of the Effective Date.

 

EXECUTIVE: Signature:  

 

Name:  

 

Date:  

 

Address for Notices:  

 

 

 

IMPERIAL SUGAR COMPANY: By:  

 

Its:  

 

Name:  

 

Date:  

 

 

20